DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species E in the reply filed on 10/19/2022, and the election of Group I, claims 1-19 without traverse in the reply filed on 08/15/2022 is acknowledged.  The traversal is on the ground(s) that there is no exceed burden of search.  This is not found persuasive because the chemical structures of the additives are substantially different from one another and do not overlap with one another. Therefore, each additive structure would require different fields of search and classification and would therefore present a serious search and/or examination burden. Examiner also notes that Species E is elected, and that the structures of claim 9 are thus directed to a non-elected additive structure. 
The requirement is still deemed proper and due to the clarification of claim 9, is therefore not made final.
Claims 9, 12-14, 20-23 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species and process, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the replies filed on 10/19/2022 and 08/15/2022.
Claim Objections
Claims 1 and 17 objected to because of the following informalities: based on the context of formulas XVIa and XVIb, as well as the disclosure of [00183, 00184] of the Specification, R45’ and R46’ should read as R48’ and R49’ respectively for proper antecedent basis.  Appropriate correction is required.
Claim 1 objected to because of the following informalities: “An electrolyte solution for a fast charging a lithium ion battery” should read as “An electrolyte solution for a fast charging lithium ion battery”. Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-11, 15-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “fast charging” in claims 1 and 8 is a relative term which renders the claim indefinite. The term “fast charging” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Different example ranges of fast charging rates are provided [0074, 00194], but a definition for the broader term of “fast charging” is not provided. The term may be defined by providing a range of charging rates. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (PGPub 2015/0017515) and further in view of Li (PGPub 2015/0140446).
Considering Claim 1, Jeon discloses an electrolyte solution (non-aqueous electrolyte [Abstract]) for a fast charging lithium ion battery (electrolyte exhibits high oxidation stability for enhanced rate characteristics and lifespan characteristics for the lithium secondary battery [0032], as well as improved charge/discharge characteristics [0043], so it appears that the battery is configured for fast charging), comprising:
linear solvent comprising at least one four-carbon chain ester (linear solvent [Abstract, 0014] that may include pentyl acetate or butyl propionate [0014] for providing oxidation stability of the electrolyte [0013], so selecting pentyl acetate or butyl propionate (four-carbon esters) to achieve this effect would have been obvious to a person of ordinary skill in the art), 
cyclic carbonate solvent (cyclic carbonate solvent [0014]), 
additives at an amount smaller than 5wt% (cyclic carbonate and linear solvent range from 1 to 60 wt% and 40 to 99 wt% respectively to account for 100 wt% of the electrolyte (no disclosed additives) [0011]), and 
at least one lithium salt ([0041]), 
wherein the at least one four-carbon ester is represented by the structure of pentyl acetate or butyl propionate [0014], which meets the claimed structure requirement of XVIb. 
Jeon discloses that the cyclic carbonate is any cyclic carbonate known in the art [0014]. However, Jeon is silent to vinyl carbonate (VC) solvent. 
Li discloses an electrolytic solution for a secondary battery [Abstract]. The solvent may include a cyclic carbonate and a linear carbonate such as butyl butyrate and butyl propionate [0026]. Vinylene carbonate (VC) is taught to act as an SEI former, which suppresses excessive decomposition of the electrolytic solution to provide charge-discharge efficiency, cycle characteristics, and safety of nonaqueous electrolyte batteries [0027]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the electrolyte of Jeon with the vinylene carbonate teaching of Li in order to suppress excessive decomposition of the electrolytic solution to provide charge-discharge efficiency, cycle characteristics, and safety of nonaqueous electrolyte batteries [0027].
	Considering Claims 2 and 3, the combined teachings of Jeon and Li are as applied in claim 1. Both butyl butyrate and butyl propionate are useful solvents [0026] for high level performance electrolytes for a higher potential cell operating window that avoids decomposition [0003]. Therefore, substituting butyl propionate for butyl butyrate to achieve such predicted results would have been obvious to a person of ordinary skill in the art. Butyl butyrate meets the claimed structural requirements. 
	Considering Claim 4, the combined teachings of Jeon and Li are as applied in claim 1. Jeon discloses that the cyclic carbonate makes up 5 to 20 wt% of the electrolyte and the linear solvent makes up 80 to 95 wt% of the electrolyte in order to provide oxidation stability of the electrolyte while maintaining rate characteristics [0017]. Therefore, choosing within these ranges of 10 to 20 wt% cyclic carbonate and 80 to 90 wt% linear solvent to provide the predicted benefit of oxidation stability of the electrolyte while maintaining rate characteristics [0117] would have been obvious to a person of ordinary skill in the art. 
	Considering Claim 5, Jeon discloses that a weight percentage of the at least one four-carbon chain ester is larger than a weight percentage of the cyclic carbonate solvent (cyclic carbonate makes up 5 to 20 wt% of the electrolyte and the linear solvent makes up 80 to 95 wt% of the electrolyte in order to provide oxidation stability of the electrolyte while maintaining rate characteristics [0017]). 
	Considering Claim 7, Jeon discloses a lithium ion battery (lithium secondary battery [0033]) comprising the electrolyte solution of claim 1 (see claim 1), at least one anode and at least one cathode separated by at least one separator ([0039]), wherein the anode has anode material based on metalloids comprising at least one of Si, Ge and/or Sn (anode active material containing silicon-based alloys or metal oxides such as  SnO2, GeO, GeO2 [0020]). Because the battery contains the same anode materials and electrolyte components, and the electrolyte has oxidation stability and enhanced rate characteristics [0017, 0032] and charge-discharge characteristics [0043], it appears that the battery is chargeable at least at 4C. 
Claims 6, 8, 10, 11, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (PGPub 2015/0017515) and further in view of Li (PGPub 2015/0140446) and Oomura et al. (PGPub 2017/0317384).
Considering Claim 6, Jeon is silent to an additive represented by tertamilbenzene (t-AmB). 
	Oomuro discloses a non-aqueous electrolyte battery including an organic solvent [Abstract]. The additive includes tert-amylbenzene so as to provide overcharge prevention, such as stopping reaction of the electrolyte [0014, 0042, Table 1]. The additives are generally optimized so as to obtain improvement in cycle characteristics while preventing an increase of internal resistance [0031, 0042] such as a mass range of 0.05 mass% to 2 mass% [0031]. 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the electrolyte of Jeon with the tert-amylbenzene additive of Oomuro in order to provide overcharge prevention, such as stopping reaction of the electrolyte [0014, 0042, Table 1].	
Considering Claim 8, Jeon discloses an electrolyte solution (non-aqueous electrolyte [Abstract]) for a fast charging lithium ion battery (electrolyte exhibits high oxidation stability for enhanced rate characteristics and lifespan characteristics for the lithium secondary battery [0032], as well as improved charge/discharge characteristics [0043], so it appears that the battery is configured for fast charging), comprising:
linear solvent comprising at least one four-carbon chain ester (linear solvent [Abstract, 0014] that may include pentyl acetate or butyl propionate [0014] for providing oxidation stability of the electrolyte [0013], so selecting pentyl acetate or butyl propionate (four-carbon esters) to achieve this effect would have been obvious to a person of ordinary skill in the art), 
cyclic carbonate solvent (cyclic carbonate solvent [0014]),
wherein a weight percentage of the at least one four-carbon chain ester is larger than a weight percentage of the cyclic carbonate solvent (cyclic carbonate makes up 5 to 20 wt% of the electrolyte and the linear solvent makes up 80 to 95 wt% of the electrolyte in order to provide oxidation stability of the electrolyte while maintaining rate characteristics [0017]), and 
at least one lithium salt ([0041]).
Jeon discloses that the cyclic carbonate is any cyclic carbonate known in the art [0014]. However, Jeon is silent to vinyl carbonate (VC) solvent. 
Li discloses an electrolytic solution for a secondary battery [Abstract]. The solvent may include a cyclic carbonate and a linear carbonate such as butyl butyrate and butyl propionate [0026]. Vinylene carbonate (VC) is taught to act as an SEI former, which suppresses excessive decomposition of the electrolytic solution to provide charge-discharge efficiency, cycle characteristics, and safety of nonaqueous electrolyte batteries [0027]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the electrolyte of Jeon with the vinylene carbonate teaching of Li in order to suppress excessive decomposition of the electrolytic solution to provide charge-discharge efficiency, cycle characteristics, and safety of nonaqueous electrolyte batteries [0027].
Jeon is silent to an additive represented by tertamilbenzene (t-AmB). 
	Oomuro discloses a non-aqueous electrolyte battery including an organic solvent [Abstract]. The additive includes tert-amylbenzene so as to provide overcharge prevention, such as stopping reaction of the electrolyte [0014, 0042, Table 1]. The additives are generally optimized so as to obtain improvement in cycle characteristics while preventing an increase of internal resistance [0031, 0042] such as a mass range of 0.05 mass% to 2 mass% [0031]. 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the electrolyte of Jeon with the tert-amylbenzene additive of Oomuro in order to provide overcharge prevention, such as stopping reaction of the electrolyte [0014, 0042, Table 1].
Considering Claim 10, the combined teachings of Jeon, Li, and Oomura are as applied in claim 8. Oomuro discloses a non-aqueous electrolyte battery including an organic solvent [Abstract]. The additive includes tert-amylbenzene so as to provide overcharge prevention, such as stopping reaction of the electrolyte [0014, 0042, Table 1]. The additives are generally optimized so as to obtain improvement in cycle characteristics while preventing an increase of internal resistance [0031, 0042] such as a mass range of 0.05 mass% to 2 mass% [0031]. 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the electrolyte of Jeon with the tert-amylbenzene additive of Oomuro in order to provide overcharge prevention, such as stopping reaction of the electrolyte [0014, 0042, Table 1].
	Considering Claim 11, the combined teachings of Jeon, Li, and Oomura are as applied in claim 8. Jeon discloses that the cyclic carbonate makes up 5 to 20 wt% of the electrolyte and the linear solvent makes up 80 to 95 wt% of the electrolyte in order to provide oxidation stability of the electrolyte while maintaining rate characteristics [0017]. Therefore, choosing within these ranges of 10 to 20 wt% cyclic carbonate and 80 to 90 wt% linear solvent to provide the predicted benefit of oxidation stability of the electrolyte while maintaining rate characteristics [0117] would have been obvious to a person of ordinary skill in the art.
Considering Claim 15, the combined teachings of Jeon, Li, and Oomura are as applied in claim 8. Oomuro discloses a non-aqueous electrolyte battery including an organic solvent [Abstract]. The additive includes tert-amylbenzene so as to provide overcharge prevention, such as stopping reaction of the electrolyte [0014, 0042, Table 1]. The additives are generally optimized so as to obtain improvement in cycle characteristics while preventing an increase of internal resistance [0031, 0042] such as a mass range of 0.05 mass% to 2 mass% [0031]. 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the electrolyte of Jeon with the tert-amylbenzene additive of Oomuro in order to provide overcharge prevention, such as stopping reaction of the electrolyte [0014, 0042, Table 1].
	Considering Claim 16, the combined teachings of Jeon, Li, and Oomura are as applied in claim 8. Butyl acetate, ethyl butyrate, and butyl propionate are useful solvents [0026] for high level performance electrolytes for a higher potential cell operating window that avoids decomposition [0003]. Therefore, substituting butyl propionate for either butyl acetate or ethyl butyrate to achieve such predicted results would have been obvious to a person of ordinary skill in the art. 
	Considering Claim 17, Jeon discloses that the at least one four-carbon ester is represented by the structure of pentyl acetate or butyl propionate [0014], which meets the claimed structure requirement of XVIb.
	Considering Claim 18, Jeon discloses that the linear solvent may include multiple solvents such as ethyl methyl carbonate (EMC), dimethyl carbonate (DMC), and diethyl carbonate (DEC) [0015, 0014]. 
	Considering Claim 19, Jeon discloses a lithium ion battery (lithium secondary battery [0033]) comprising the electrolyte solution of claim 8 (see claim 8), at least one anode and at least one cathode separated by at least one separator ([0039]), wherein the anode has anode material based on metalloids comprising at least one of Si, Ge and/or Sn (anode active material containing silicon-based alloys or metal oxides such as  SnO2, GeO, GeO2 [0020]). Because the battery contains the same anode materials and electrolyte components, and the electrolyte has oxidation stability and enhanced rate characteristics [0017, 0032] and charge-discharge characteristics [0043], it appears that the battery is chargeable at least at 4C.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725